               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF VIRGINIA
                        ABINGDON DIVISION

REBECCA RENTZ JAMES,                           )
                                               )
                 Plaintiff,                    )     Case No. 1:19CV00021
                                               )
v.                                             )     OPINION AND ORDER
                                               )
SUBARU OF AMERICA, INC., ET AL.,               )     By: James P. Jones
                                               )     United States District Judge
                 Defendants.                   )
                                               )

      Francis H. Casola and J. Walton Milam, III, WOODS ROGERS, PLC,
Roanoke, Virginia, for Plaintiff; Warren David Harless and Belinda D. Jones,
CHRISTIAN & BARTON, L.L.P., Richmond, Virginia, and C. Bradford Marsh and
Ashley C. Webber, SWIFT, CURRIE, MCGHEE & HIERS, LLP, Atlanta, Georgia, for
Defendants Denso International America, Inc. and Denso Manufacturing
Tennessee, Inc.

      In this products liability case removed from state court, defendants Denso

International America, Inc. (“DIAM”) and Denso Manufacturing Tennessee, Inc.

(“DMTN”) have moved to dismiss for lack of personal jurisdiction. I previously

granted the plaintiff’s request to conduct jurisdictional discovery and allowed the

parties to file supplemental briefs on the issue of whether this court can properly

exercise personal jurisdiction over DIAM and DMTN.              The window for

jurisdictional discovery has now closed, the parties have submitted their

supplemental briefs with evidence, and the motions are ripe for decision. No party

requested a hearing when given the opportunity to do so. For the reasons that
follow, I find that this court lacks personal jurisdiction over DIAM and DMTN and

will grant their Motions to Dismiss.

                                          I.

      The Complaint alleges that on August 7, 2017, the plaintiff, Rebecca Rentz

James, was driving a 2011 Subaru Outback in Tazewell County, Virginia, which

she had purchased new from a dealership in Florida in 2011. While making a right

turn, the right front fender made brief contact with a tree adjacent to the road,

causing minor damage to the vehicle.

      Although the vehicle had contacted the tree on the passenger’s side, the

driver’s side curtain airbag deployed, injuring James. James alleges that it was

foreseeable to the defendants that such an unnecessary deployment of the airbag

posed an unreasonable risk of harm. It is alleged that DMTN manufactured the

airbag electronic control unit (“ECU”) for James’ vehicle and DIAM in turn sold

the ECU for installation in James’ car.1 James asserts claims for breach of the

implied warranty of merchantability against Subaru (Count I), breach of the

implied warranty of merchantability against DIAM and DMTN (Count II),

negligence against Subaru (Count III), negligence against DIAM and DMTN

      1
         It appears that the ECU was sold to Subaru of Indiana Automotive, Inc., which
is not a party to this case but is a defendant in a companion case by plaintiff James
currently pending in this court and arising out of the same accident, James v. Subaru
Corp., No. 1:19CV00030. The other defendant in the present case is Subaru of America,
Inc. (“Subaru”). Subject-matter jurisdiction is based upon diversity of citizenship and
amount in controversy. 28 U.S.C. § 1332(a).
                                         -2-
(Count IV), and failure to warn against all defendants (Count V). The record

currently before the court contains the following undisputed facts bearing upon

personal jurisdiction over DIAM and DMTN.

      Sung Lee, DIAM’s senior sales manager, testified as DIAM’s corporate

representative. He is responsible for DIAM’s Subaru-related business in North

America.     DIAM is a corporation organized under Delaware law and

headquartered in Michigan. DIAM does not own any property in Virginia or pay

any taxes in Virginia. DIAM does not operate any facility in Virginia and has no

employees who live in Virginia. It has purchased goods and services from some

vendors that have a physical presence in Virginia.

      In 2018, DIAM issued a tax form 1099 indicating payments of $31,515.50 to

Roger C. Fairchild, a consultant on vehicle regulatory matters. Fairchild is an

attorney licensed in Virginia and is based in Purcellville, Virginia. Forms 1099

from previous years indicate that DIAM paid Fairchild $23,000 in 2017 and

$20,122 in 2016.

      Lee was unable to testify as to the services provided to DIAM by other

vendors with Virginia addresses. He stated that the quantity of documents related

to those vendors was so great that he did not have time to review them all prior to




                                        -3-
his deposition.2 DIAM maintains a publicly accessible corporate website that

consumers and businesses in Virginia can access.             The website contains

information about the company, but it is not an interactive website and does not

allow visitors to submit orders for products.

      DIAM designs, engineers, and sells parts to automobile manufacturers,

including Subaru. DMTN manufactures the parts, and the customers generally

takes possession of the parts at DMTN’s plant in Maryville, Tennessee. DIAM

does not sell products to consumers or end-users; it sells only to manufacturers.

      A DIAM subsidiary, Denso Products and Services Americas, Inc.

(“DPAM”), sells parts directly to consumers.        A publicly accessible DPAM

webpage allows consumers to search for parts. A consumer in Virginia could

purchase parts from the DPAM webpage. The particular components at issue in

this case are not available for sale on the DPAM website. It is possible to access

the DPAM webpage from the DIAM website by clicking through a series of links.

The website on which parts can be ordered, however, has a different domain name

from the DIAM website and does not contain any link back to the DIAM website.

DPAM is a separate legal entity, and while it is a wholly owned subsidiary of

DIAM, DIAM does not exercise control over its business operations.



      2
         The plaintiff asserts that DIAM and DMTN have not fully responded to her
discovery requests, but she did not move to compel further responses.
                                         -4-
      DIAM sells airbag assemblies and sensors to Subaru. DIAM has sold more

than two million parts to Subaru. In 2017, DIAM received $279 million in revenue

from sales to Subaru and affiliated companies. In 2018, it received $331 million in

revenue from sales to Subaru. When Subaru submits orders to DIAM, the orders

specify the vehicle model in which the parts are intended to be used. One of those

models is the Subaru Outback.

      Subaru and DIAM’s other customers pick up the parts from the DMTN plant

in Tennessee. DIAM generally does not ship parts to customers. However, if a

customer required DIAM to ship parts to Virginia, it would. Subaru’s Indiana

location is the only location in the United States where Subaru vehicles are

manufactured. As a matter of common knowledge, DIAM is aware that Subaru

dealerships sell automobiles throughout the United States, including in Virginia.

Subaru does not tell DIAM where vehicles containing its airbag components will

be sold. DIAM generally does not communicate with Subaru dealerships. It does

not receive complaints or feedback from consumers or end-users. No Subaru

entity contacted DIAM about the accident that is the subject of this case.

      The type of components at issue in this case were tested by DIAM in Japan.

Along with other companies, DIAM participates in and partially funds a camera

monitoring study led by a university in Virginia, and a DIAM engineer traveled to

Virginia on one occasion to attend a meeting about the project.


                                        -5-
      Chris Ramsey, DMTN’s senior manager for corporate and business

planning, testified as DMTN’s corporate representative. When DIAM secures a

new order from a customer, DIAM issues an award letter to DMTN, and DMTN

then manufactures the parts to the customer’s specifications. DMTN does not

provide design input. When manufacturing is complete, DMTN sells the units to

DIAM, and then DIAM sells the units to the customer at the DMTN dock in

Maryville, Tennessee. There may be instances when an order is shipped from the

plant in Tennessee to a destination dictated by a customer, but this is not the case

with parts manufactured for Subaru.

      DMTN has no physical presence in Virginia and no employees who live in

Virginia. DMTN has purchased products and services from companies with a

physical presence in Virginia. End-user consumers do not contact DMTN directly

or purchase parts directly from DMTN.

      Ramsey estimated that DMTN manufactures tens of thousands of parts per

year for Subaru today and would have manufactured about half as many in 2010

and 2011. DPAM has shipped some DMTN-manufactured parts to dealerships in

Virginia, but they were not Subaru dealerships, and the parts were not those at

issue in this case. Dealerships in Virginia selling automobiles made by another

manufacturer have sent instrument clusters to DMTN, and DMTN has shipped




                                        -6-
those instrument clusters back to those dealerships in Virginia. These transactions

do not involve Subaru or the airbag components at issue in this case.

      The plaintiff argues that the foregoing facts are sufficient to establish

personal jurisdiction over DIAM and DMTN in Virginia under the so-called

“stream-of-commerce-plus” doctrine.       See, e.g., Germano v. Taishan Gypsum

Company, Ltd. (In re Chinese Manufactured Drywall Prods. Liab. Litig.), 742 F.3d

576, 588 (5th Cir. 2014); ESAB Grp., Inc. v. Zurich Ins. PLC, 685 F.3d 376, 392

(4th Cir. 2012) (“[T]he Supreme Court has rejected the exercise of jurisdiction

where a defendant has merely placed a product into the stream of commerce

foreseeing that it might ultimately reach the forum state. . . . But where a defendant

has targeted the forum with its goods, sufficient contacts exist.”) (internal

quotation marks and citations omitted). DIAM and DMTN disagree, contending

that they have not placed their products into the stream of commerce and that they

have not purposefully availed themselves of Virginia law. They therefore argue

that this court’s exercise of jurisdiction over them would violate the Due Process

Clause.

                                         II.

      In response to a defendant’s challenge to personal jurisdiction, a plaintiff is

required to make a prima facie showing that jurisdiction over the defendant is

proper. See Hawkins v. i-TV Digitάlis Tάvközlési zrt., 935 F.3d 211, 226 (4th Cir.


                                         -7-
2019). But when the parties conduct jurisdictional discovery and are given the

opportunity to present all relevant evidence and argument to the court regarding

personal jurisdiction, “the plaintiff must carry the burden to establish personal

jurisdiction by a preponderance of the evidence.” Sneha Media & Entm’t, LLC v.

Associated Broad. Co. P Ltd., 911 F.3d 192, 197 (4th Cir. 2018) (noting that live

testimony is not necessarily required). Here, while neither defendant requested an

in-person hearing, the parties conducted jurisdictional discovery and were

permitted to submit all relevant evidence and argument on the issue of personal

jurisdiction. I conclude that this procedure is equivalent to a live hearing and that

the plaintiff should be held to the higher preponderance-of-the-evidence standard.

Whichever standard is applied, my conclusion would be the same.

      For a court to exercise personal jurisdiction over a nonresident defendant,

two requirements must be met. Owens-Illinois, Inc., v. Rapid Am. Corp. (In re

Celotex Corp.), 124 F.3d 619, 627 (4th Cir. 1997). First, a statute must authorize

service of process on the non-resident defendant. Id. Second, the service of

process must comport with the Due Process Clause. Id. Where the state statute

authorizing service of process is coextensive with the Due Process Clause, the two

requirements merge, and the proper inquiry is whether exercising personal

jurisdiction comports with the Due Process Clause. Id. at 627–28. Virginia’s

long-arm statute providing for service of process extends personal jurisdiction to


                                        -8-
the extent permitted by the Due Process Clause. Young v. New Haven Advocate,

315 F.3d 256, 261 (4th Cir. 2002); Va. Code Ann. §§ 8.01-328.1(5), 8.01-330.

Thus, the proper inquiry here is whether exercising personal jurisdiction over

DIAM and DMTN comports with the Due Process Clause.

      “A court’s exercise of jurisdiction over a nonresident defendant comports

with due process if the defendant has ‘minimum contacts’ with the forum, such

that to require the defendant to defend its interests in that state ‘does not offend

traditional notions of fair play and substantial justice.’” Carefirst of Md., Inc. v.

Carefirst Pregnancy Ctrs., Inc., 334 F.3d 390, 397 (4th Cir. 2003) (quoting Int’l

Shoe Co. v. Washington, 326 U.S. 310, 316 (1945)). The standard for determining

whether this requirement is met depends on whether the plaintiff seeks to establish

specific or general personal jurisdiction. See id.

      Specific jurisdiction exists where the defendant’s contacts with the forum

state provide the basis for the suit. Id. To determine if specific jurisdiction exists,

courts consider “(1) the extent to which the defendant purposefully availed itself of

the privilege of conducting activities in the State; (2) whether the plaintiffs’ claims

arise out of those activities directed at the State; and (3) whether the exercise of

personal jurisdiction would be constitutionally reasonable.” ALS Scan, Inc. v. Dig.

Serv. Consultants, Inc., 293 F.3d 707, 712 (4th Cir. 2002) (internal quotation

marks, alterations, and citations omitted).      A defendant’s contacts with, and


                                         -9-
conduct within, the forum State must be such that the defendant “should

reasonably anticipate being haled into court there.”        World-Wide Volkswagen

Corp. v. Woodson, 444 U.S. 286, 297 (1980).

      If the defendant’s contacts with the forum state are not the basis for the suit,

personal jurisdiction must arise from “the defendant’s general, more persistent, but

unrelated contacts with the state.” Carefirst of Md., Inc., 334 F.3d at 397. General

jurisdiction exists when the defendant’s “affiliations with the State in which suit is

brought are so constant and pervasive as to render [it] essentially at home in the

forum State.”    Daimler AG v. Bauman, 571 U.S. 117, 122 (2014) (internal

quotation marks and citation omitted). When the defendant is a corporation, “the

paradigm forum for the exercise of general jurisdiction” is its place of

incorporation or principal place of business. Goodyear Dunlop Tires Operations,

S.A. v. Brown, 564 U.S. 915, 924 (2011).          Here, the plaintiff has rightfully

abandoned her initial argument that DIAM and DMTN could be subject to general

jurisdiction in Virginia and instead focuses solely on specific jurisdiction.

      In a case where defendants have a relationship with one another, a court

must evaluate the individual acts of each defendant, not the acts of other, related

defendants, when considering whether personal jurisdiction exists. In Rush v.

Savchuk, 444 U.S. 320, 322–24 (1980), a Minnesota plaintiff sued an Indiana

driver in a Minnesota court for a tort that occurred in Indiana. The plaintiff alleged


                                         - 10 -
Minnesota had quasi in rem jurisdiction over the defendant because the defendant's

insurance company, which was defending him in the lawsuit, had sufficient

contacts with the forum. Id. at 325. The Supreme Court disagreed. The Court

held that jurisdictional reach over a defendant could not be based solely on the

forum contacts of another related party. Id. at 332. The Court noted that the

“parties’ relationships with each other may be significant in evaluating their ties to

the forum,” but that an exercise of personal jurisdiction under International Shoe

required an examination of each defendant’s individual contacts with the forum.

Id. Similarly, “it is generally the case that the contacts of a corporate subsidiary

cannot impute jurisdiction to its parent entity.” Saudi v. Northrop Grumman

Corp., 427 F.3d 271, 276 (4th Cir. 2005).

      The hallmark of specific jurisdiction is that the plaintiff’s claims arise out of

the defendant’s contacts with the forum state. See Fed. Ins. Co. v. Lake Shore Inc.,

886 F.2d 654, 660 (4th Cir. 1989) (“Specific jurisdiction involves the exercise of

personal jurisdiction over the defendant in an action which arises out of the

defendant’s contact with the forum.”). That is the characteristic that distinguishes

specific jurisdiction from general jurisdiction. “Adjudicatory authority is ‘specific’

when the suit arises out of or relates to the defendant’s contacts with the forum.”

Goodyear Dunlop Tires Operations, S.A., 564 U.S. at 923–24 (internal quotation

marks, alterations, and citation omitted). “[S]ubmission through contact with and


                                        - 11 -
activity directed at a sovereign may justify specific jurisdiction ‘in a suit arising

out of or related to the defendant’s contacts with the forum.’” J. McIntyre Mach.,

Ltd. v. Nicastro, 564 U.S. 873, 881 (2011) (plurality opinion) (quoting

Helicopteros Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 414 n. 8 (1984))

(emphasis added); see also Tire Eng’g & Distribution, LLC v. Shandong Linglong

Rubber Co., 682 F.3d 292, 303 (4th Cir. 2012) (“Second, with purposeful

availment established, we require that the plaintiff’s claims arise out of activities

directed at the forum state.”).

      “The stream-of-commerce doctrine is not a tool by which a plaintiff may

circumvent the Fourth Circuit’s ‘arises from or relates to’ requirement for specific

jurisdiction.” Wallace v. Yamaha Motors Corp., U.S.A., No. 9:19-CV-0730-DCN,

2019 WL 6170419, at *5 (D.S.C. Nov. 20, 2019). Whether applying the general

three-pronged test for personal jurisdiction, see ESAB Group, Inc., 685 F.3d at

391–92, or the much-debated and ill-defined stream-of-commerce test often

applied in products liability cases, see generally J. McIntyre Machinery, Ltd., 564

U.S. 873, a defendant’s contacts with the forum state that are entirely unrelated to

the plaintiff’s claims cannot serve as the basis for a proper exercise of personal

jurisdiction.

      Again, the three consistent requirements for any exercise of specific personal

jurisdiction are as follows: (1) the defendant “purposefully availed itself of the


                                        - 12 -
privilege of conducting activities in the State;” (2) “the plaintiff[’s] claims arise out

of those activities directed at the State;” and (3) “the exercise of personal

jurisdiction would be constitutionally reasonable.” Consulting Eng’rs Corp. v.

Geometric Ltd., 561 F.3d 273, 278 (4th Cir. 2009) (quotation marks and citation

omitted).   The stream-of-commerce-plus test, where a defendant placed an item

into the stream of commerce foreseeing that it might end up in the forum state and

also took some additional targeted conduct directed at the forum state, addresses

only prong one of this three-prong test. See J. MacIntyre Machinery, Ltd., 564

U.S. at 881–82. Prong three does not come into play unless the plaintiff has

satisfied prongs one and two. Consulting Eng’rs Corp., 561 F.3d at 279.

      James overlooks the key “arises out of” requirement entirely. She attempts

to cobble together a small number of contacts with Virginia that have no

connection whatsoever with this case — different kinds of parts shipped to dealers

of other automobile manufacturers, an unrelated camera study, a passive corporate

website — and argues that considering the defendants’ large volume of business

with Subaru and the common knowledge that Subaru vehicles are sold and driven

in Virginia, the defendants should have reasonably anticipated that they could be

sued in Virginia. A careful examination of the sparse Virginia contacts attributable

to each defendant demonstrates that neither defendant purposefully targeted

Virginia in any way that is related to the claims in this case.


                                          - 13 -
                                     A. DIAM.

      DIAM’s contacts with Virginia can be summarized as follows. On one

occasion in 2017, it shipped one test bench to a customer unaffiliated with Subaru

at the customer’s location in Blacksburg, Virginia. It helped to fund a camera

study at a Virginia university and may have on one unspecified occasion sent one

representative to a meeting in Virginia regarding the study. It has purchased

unidentified good or services from a number of vendors who have some physical

presence in Virginia, although none of these contracts were executed or performed

in Virginia.   It maintains a passive website containing information about its

business that can be accessed by people in Virginia.

      Considered in the aggregate, these few scattered contacts do not show

purposeful availment. “A defendant’s actions that are directed at the forum state in

only a random, fortuitous, or attenuated way are insufficient to support

jurisdiction.” ESAB Grp., 685 F.3d at 392 (internal quotation marks and citation

omitted).

      Assuming arguendo that DIAM placed the subject parts “into the stream of

commerce with the expectation that [they] will be purchased by consumers in the

forum State,” the plaintiff has not shown “purposeful activity on the part of

[DIAM] to establish a meaningful contact with the forum state.”          Lesnick v.

Hollingsworth & Vose Co., 35 F.3d 939, 944 (4th Cir. 1994). The Fourth Circuit


                                       - 14 -
requires that “the defendant has created a substantial connection to the forum state

by action purposefully directed toward the forum state or otherwise invoking the

benefits and protections of the laws of the state.” Id. at 945–46. Such a substantial

connection is not present here. Moreover, to the extent that James seeks to impute

DPAM’s interactive parts-sales website to DIAM, she has not offered any basis for

ignoring corporate formalities and imputing the subsidiary’s acts to its parent

corporation.

      Even if I were to find that DIAM’s few contacts with Virginia satisfied the

first prong of the three-pronged test for specific jurisdiction, the second prong

clearly is not met here. DIAM sold Subaru an airbag component in Tennessee, the

part was placed into a Subaru Outback that was manufactured in Indiana, and the

vehicle was sold to James at a dealership in Florida. The part was present in

Virginia because James brought it to Virginia, not because of any purposeful act of

DIAM. See Walden v. Fiore, 571 U.S. 277, 284 (4th Cir. 2014). None of DIAM’s

other cited contacts with Virginia bear any relation to the claims in this case. They

have nothing to do with the part at issue here, or with Subaru, or with either the

vehicle or accident involved in this case. Because James’ claims against DIAM do

not arise out of or relate to any purposeful acts of DIAM targeted at Virginia,

specific personal jurisdiction does not exist in Virginia.




                                         - 15 -
                                     B. DMTN.

        DMTN’s contacts with Virginia are even more limited than DIAM’s.

DMTN’s sole contact with Virginia is a program specific to a different automobile

manufacturer. Through that program, dealerships in Virginia have sent instrument

clusters to DMTN, and DMTN has shipped those instrument clusters back to those

dealerships in Virginia. Additionally, James emphasizes that DPAM sells certain

DMTN-manufactured parts through a parts-sales website, and those parts could be

purchased by people in Virginia.

        Again, these facts simply do not amount to the necessary minimum contacts

required to show that DMTN purposefully availed itself of the laws and privileges

of the Commonwealth of Virginia. As to DMTN, James cannot satisfy the first

prong of the test for specific jurisdiction. Even if she could, however, she cannot

meet the second prong, as these contacts have nothing to do with her claims in this

case.    DMTN manufactured a part in Tennessee, which it sold to DIAM in

Tennessee. The part was then sold to Subaru in Tennessee and placed in a Subaru

Outback in Indiana, and the Outback was sold to James in Florida. The part at

issue here is not sold on the DPAM website, and the instrument clusters sent

between DMTN and certain Virginia dealerships are used in different kinds of

vehicles than the Subaru involved in this case.




                                        - 16 -
      Because James’ claims against DMTN do not arise out of or relate to any

purposeful acts of DMTN targeted at Virginia, specific personal jurisdiction does

not exist in Virginia. It is not necessary to address the third prong of the specific

jurisdiction test as to either of these defendants because the plaintiff has failed to

satisfy the first two prongs.

                                         III.

      For these reasons, I conclude that this court cannot constitutionally exercise

personal jurisdiction over DIAM or DMTN. Accordingly, it is ORDERED that

the Motions to Dismiss for Lack of Personal Jurisdiction, ECF Nos. 7 and 9, are

GRANTED.         Denso International America, Inc. and Denso Manufacturing

Tennessee, Inc. shall be terminated as defendants in this case.



                                                 ENTER: January 15, 2020

                                                 /s/ JAMES P. JONES
                                                 United States District Judge




                                        - 17 -
